     Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 1 of 33 PageID #:280



STEVEN S. GLICKMAN, ESQ. (admitted Pro Hac Vice)
LITE DEPALMA GREENBERG, LLC
570 BROAD STREET – SUITE 1201
NEWARK, NJ 07102
Tel: (973) 877-3823
Fax: (973) 623-0858
sglickman@litedepalma.com
Attorneys for Plaintiff

                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS

----------------------------------X
JACOB R. GLICKMAN,
                                                    Case No. 18-4907
                           Plaintiff,

-against-                                           SECOND AMENDED COMPLAINT
                                                    AND JURY TRIAL DEMANDED
MAINE-NILES ASSOCIATION OF SPECIAL
RECREATION; BLAIRE E. PRITCHARD,
in her official and individual
capacities; and LAUREN C. RUIZ, in
her official and individual
capacities.

                    Defendants.
-----------------------------------X

       NOW COMES Plaintiff, JACOB R. GLICKMAN, by and through his

attorneys LITE DEPALMA GREENBERG, LLC, and for cause of action

against the defendants, both jointly and severally, respectfully

states as follows:

                                   INTRODUCTION

       1.     On July 20, 2017, Plaintiff was falsely accused of

certain acts of misconduct by Blaire E. Pritchard (“Defendant

Pritchard”) and Lauren C. Ruiz (“Defendant Ruiz”) while employed

by    Maine-Niles     Association      of   Special    Recreation     (“Defendant




772818.1
    Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 2 of 33 PageID #:281



Maine-Niles”) for the sole purpose of having Plaintiff arrested

for lawfully asserting his constitutional rights.

       2.    Plaintiff, then a resident of Morton Grove, was a Chicago

Public Schools vendor, owning and operating Chicago Enrichment

Programs, LLC, an organization operating a before and after school

program for students at the Solomon School in Chicago, Illinois.

       3.    In June 2017, Plaintiff, purchased a puppy and began

taking him to Austin Park, a public park in Morton Grove, which

had been designated as a “dog-friendly park” by the Morton Grove

Park District.

       4.    Defendant      Maine-Niles        operated      a    “camp”      from

approximately noon until 6:00pm, utilizing Austin Park as a camp

facility.

       5.    Defendant    Ruiz    was   a    Program   Manager   for   Defendant

Maine-Niles at the time.

       6.    Defendant Pritchard was a Site Manager for Defendant

Maine-Niles at the time.

       7.    After approximately one week of both Plaintiff and his

puppy and Defendant Maine-Niles’ camp being present at Austin Park,

Defendant Pritchard decided she did not want Plaintiff to be

present at the park while the camp was operating.

       8.    Plaintiff informed Defendant Pritchard that Austin Park

was a public park and that he and his puppy had every right to

continue to go to the park.

772818.1
                                         2
    Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 3 of 33 PageID #:282



       9.    On July 20, 2017, when Plaintiff informed Pritchard of

his intention to continue to go to the park, Defendant Pritchard

and Defendant Ruiz contacted the Morton Grove Police Department.

Over the course of a number of hours, Defendant Pritchard and

Defendant Ruiz supplied the Morton Grove Police Department with

false information regarding Plaintiff’s conduct at Austin Park for

the sole purposes of having Plaintiff arrested and banned from

Austin Park.

       10.   Defendants      Pritchard       and    Ruiz     were     ultimately

successful.      Plaintiff was subsequently arrested and charged with

disorderly conduct, said charge ultimately being dismissed.

       11.   News   of   Plaintiff’s     arrest    was   communicated     to   the

Morton Grove Park District which, by correspondence dated July 21,

2017, banned Plaintiff from Austin Park during the hours of 8:00am

and 4:00pm, Mondays through Fridays until August 31, 2017.

       12.   News of Plaintiff’s arrest reached the Chicago Public

Schools and caused Plaintiff to lose his contract with The Solomon

School, thereby losing his livelihood.

                                     PARTIES

       13. Plaintiff was at all times relevant an adult resident of

Morton Grove, Illinois.

       14. Defendant Maine-Niles Association of Special Recreation,

is an organization with its main office located at 6820 W. Dempster

Street, Morton Grove, Illinois.

772818.1
                                         3
    Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 4 of 33 PageID #:283



       15. Defendants Ruiz and Pritchard, are and were at all times

relevant herein, officers, employees and agents of the Defendant

Maine-Niles.      Defendants       Ruiz   and   Pritchard     are      being   sued

individually      and   in   their   official    capacities.      At    all    times

relevant herein, Defendants Ruiz and Pritchard were acting in the

course and scope of their duties and functions as agents, servants,

employees, and officer of Defendant Maine-Niles and otherwise

performed and engaged in conduct incidental to the performance of

their functions in the course of their duties. They were acting

for and on behalf of Defendant Maine-Niles at all times relevant

herein with the power and authority vested in them as officers,

agents, and employees of Defendant Maine-Niles and incidental to

the pursuit of their duties as officers, employees, and agents of

the Defendant Maine Niles.

                             JURISDICTION AND VENUE

       16. The incidents which give rise this cause of action

occurred within this jurisdiction within one year of the filing of

this Complaint.

       17. Venue is proper in this venue pursuant to 28 U.S.C. §

1391 as all of the defendants are residents of this district and/or

all of the acts or omissions which give rise to this cause of

action occurred within this district.

       18.   Jurisdiction     is   proper     pursuant   to   federal     question

jurisdiction, 28 U.S.C. § 1331, 28 U.S.C § 1343(a)(3)(4) and 42

772818.1
                                          4
    Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 5 of 33 PageID #:284



U.S.C.     §   1983.    Plaintiff     further    invokes     the   pendent     and

supplemental jurisdiction of this Court to hear and decide claims

arising under state law pursuant to 28 U.S.C. § 1367.

       19. Plaintiff avers that defendants do not have immunity for

violating the civil rights of citizens.

                             FACTUAL ALLEGATIONS

       20. Plaintiff hereby incorporates, in their entirety, each

and every paragraph contained in this Complaint and by reference

makes said paragraphs a part hereof as if fully set forth herein.

       21. On July 20, 2017, Plaintiff took his puppy to Austin Park.

Also present at the park was a “camp” operated by Defendant Maine-

Niles.

       22. Plaintiff and Defendant Maine-Niles’ camp personnel had

interacted at Austin Park almost daily for approximately ten (10)

days prior to July 20, 2017.

       23. On July 19, 2017, Defendant Pritchard, asked Plaintiff to

keep his puppy separate from the campers.

       24. Shortly after Plaintiff arrived at Austin Park on July

20, 2017, Defendant Pritchard contacted Defendant Ruiz, informing

her that Plaintiff had arrived at the park.

       25. Upon receiving Defendant Pritchard’s telephone call,

Defendant Ruiz called the Morton Grove Police Department with the

intent of having Plaintiff removed from Austin Park.




772818.1
                                         5
       Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 6 of 33 PageID #:285



              26. On July 20, 2017, Morton Grove Police Department Police

Officers Walsh (“Officer Walsh”) and Otto (“Officer Otto”) met

Defendants Pritchard and Ruiz at Austin Park.                                                      At that time,

Defendants Pritchard and Ruiz provided the Officers Walsh and Otto

with false and defamatory statements about Plaintiff as follows:

              a.             According to the Case Narrative filed by Officer Walsh1

(Exhibit A, p. 1, para. 2), Pritchard told him Plaintiff had been

acting                 suspiciously                            for   the   past   week   and    half.    However,

Pritchard’s official Defendant Maine-Niles “Documentation Form”2

(Exhibit B) indicates that her first encounter with Plaintiff was

on July 13th and that Plaintiff only introduced himself to her and

told Pritchard the age and name of his dog.                                                    Even Ruiz, who did

not observe any of Plaintiff’s alleged conduct, indicated in her

“Documentation Form”3 (Exhibit C, p. 1, para. 1), that Plaintiff’s

first interaction with Pritchard was friendly.

              b.             According to the Case Narrative filed by Officer Walsh

(Exhibit A, p. 1, para. 7), Pritchard told Officer Walsh that her

first encounter with Plaintiff was on July 11th; that Plaintiff

told campers information about himself and his dog; and, that

thereafter Plaintiff continued to initiate conversations with some


                                                            
1 This redacted document was obtained from the Village of Morton
Grove via an OPRA request.
2 This redacted document was obtained from the Village of Morton

Grove via an OPRA request.
3 This redacted document was obtained from the Village of Morton

Grove via an OPRA request.
772818.1
                                                                           6
    Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 7 of 33 PageID #:286



of the campers.        However, Pritchard’s official Defendant Maine-

Niles “Documentation Form” (Exhibit B) indicates that her first

encounter with Plaintiff was on July 13th and that Plaintiff only

introduced himself to her and told Pritchard the age and name of

his dog.

       c.      According to the Case Narrative filed by Officer Walsh,

(Exhibit A, p. 1, para. 8), on July 13th Pritchard told Officer

Walsh she observed Plaintiff letting his dog run towards the

campers.       Pritchard also said she observed a camper separated from

the    group    holding   Plaintiff’s     dog      and    talking      to   Plaintiff.

Pritchard said she intervened and separated Plaintiff from the

campers.        However, Pritchard’s official Defendant Maine-Niles

“Documentation       Form”    (Exhibit       B)     indicates       that      Plaintiff

introduced himself to her and told Pritchard the age and name of

his dog.       There is no reference to what Officer reported Pritchard

told him.

       d.   According to the Case Narrative filed by Officer Walsh,

(Exhibit A, p. 1, para. 10) Pritchard told Officer Walsh that on

July 18th, Pritchard observed a camper running passed Plaintiff,

who attempted to stop the camper.                 Pritchard told Officer Walsh

she intervened, told Plaintiff about the campers’ disabilities,

and    asked    Plaintiff    to   keep   his      dog    away   from    the   campers.

However, Pritchard’s “Documentation Form” (Exhibit B) states that

Plaintiff had no interaction with either campers or Pritchard that

772818.1
                                         7
    Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 8 of 33 PageID #:287



day.       Nowhere at all in Pritchard’s Documentation Form is this

alleged incident recorded.

       e.       According to the Case Narrative filed by Officer Walsh,

(Exhibit A, p. 1, para. 11), Pritchard told Officer Walsh that on

July 19th, unidentified “camp staff” observed Plaintiff approaching

some of the campers and calling out to them by their names and

that Plaintiff was asking unidentified camp staff about certain

campers and their medical conditions, although Pritchard told

Officer Walsh about their disabilities the previous day.                   However,

none       of   these     allegations      were     contained     in    Pritchard’s

“Documentation Form” (Exhibit B).

       f.       According to Ruiz’ “Documentation Form” (Exhibit C, p.

2, top paragraph), Pritchard reported that while Plaintiff was at

the park on July 19th, a male camper was “laying on the park bench

without his shirt on before the pool” and a drone was overhead and

hovering over him.          There is no reference to this in Pritchard’s

“Documentation          Form”    and   there   is   no    pool   at    Austin   Park.

Plaintiff       never    owned    or   operated     a    drone   and   there    is   no

allegation that he was observed operating a drone.

       g.       According to the Case Narrative filed by Officer Walsh

(Exhibit A, p. 2, para. 12), Plaintiff initiated conversation with

“camp staff” and when notified, Pritchard confronted Plaintiff.

However, the “Documentation Form” (Exhibit D) submitted by a




772818.1
                                           8
       Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 9 of 33 PageID #:288



counselor identified only as Rose4 approached to retrieve his dog

and stated to the dog “we can’t go over here ernie” and that

Plaintiff subsequently approached Pritchard and not that Pritchard

“confronted” Plaintiff.

              h.             According to the Case Narrative filed by Officer Walsh,

(Exhibit A, p. 1, para. 4) Pritchard told Officer Walsh that on

July 20th she observed Plaintiff taking pictures “in the direction

of” two female juveniles.                                           Ruiz indicated in her “Documentation

Form (Exhibit C, p.2, 2nd full para.) that she told Officer Walsh

that Plaintiff was actually taking pictures of the juveniles.

However, there is nothing in Pritchard’s “Documentation Form”

(Exhibit B) referencing Plaintiff taking photographs.                                                Moreover,

in Pritchard’s sworn testimony at Plaintiff’s disorderly persons

trial              (Exhibit                     E,         p.13),   Pritchard   testified     that   after   her

encounter with Plaintiff, she took the campers and counselors

inside the field house. As she was doing so, she observed Plaintiff

walking away and “started engaging” with two females not in the

camp.                In her testimony Pritchard did not make any reference to

observing Plaintiff taking photographs.

              27.            The false information provided by Defendants Ruiz and

Pritchard to Officers Otto and Walsh contributed to Plaintiff’s

arrest                for           disorderly                 conduct,     ultimately   to   Plaintiff   being


                                                            
4 This redacted document was obtained from the Villager of Morton
Grove via an OPRA request.
772818.1
                                                                        9
   Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 10 of 33 PageID #:289



banned from Austin Park during the hours of 8:00am and 4:00pm,

Mondays through Fridays until August 31, 2017 and to Plaintiff

losing his contract with The Solomon School of Chicago Public

Schools, thereby losing his livelihood.

       28.    Plaintiff moved to dismiss the disorderly conduct charge

against      him    and     the   Honorable      Aleksandra   Gillespie   granted

Plaintiff’s        motion    to   dismiss    the   disorderly   conduct   charge,

finding that the information on the Complaint failed to show that

Plaintiff’s conduct had breached the peace.

                                       COUNT I

             DEFAMATION AS TO DEFENDANTS RUIZ AND PRITCHARD

       29. Plaintiff hereby incorporates, in their entirety, each

and every paragraph contained in this Complaint and by reference

makes said paragraphs a part hereof as if fully set forth herein.

       30. Said statements made by Defendants Ruiz and Pritchard

were of and concerning Plaintiff.

       31. Said statements made by Defendants Ruiz and Pritchard

were made without any recognized privilege.

       32. Said statements made by Defendants Ruiz and Pritchard

were made with knowledge that the statements were false.

       33. Said statements made by Defendants Ruiz and Pritchard

were made with reckless regard to the truth.

       34. Said statements made by Defendants Ruiz and Pritchard

were made with common law malice, or ill will towards Plaintiff.

772818.1
                                            10
   Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 11 of 33 PageID #:290



       35. Said statements made by Defendants Ruiz and Pritchard

constituted defamation.

       36. Said statements made by Defendants Ruiz and Pritchard

were damaging to Plaintiff in that they ultimately caused him to

be arrested.

       37. Said statements made by Defendants Ruiz and Pritchard

were damaging to Plaintiff in that they caused Plaintiff to be

banned from Austin Park by the Morton Grove Park District for the

remainder of July and August, 2017, Monday through Friday, from

8:00am to 4:00pm.

       38. Said statements made by Defendants Ruiz and Pritchard

were damaging to Plaintiff in that they caused Plaintiff to lose

his contract with The Solomon School of Chicago Public Schools,

thereby losing his livelihood.

       39. Said statements made by Defendants Ruiz and Pritchard

were damaging to Plaintiff in that they impugned Plaintiff’s

integrity and morality and damaged Plaintiff’s reputation in the

community.

                                    COUNT II

           FALSE LIGHT AS TO DEFENDANTS RUIZ AND PRITCHARD

       40. Plaintiff hereby incorporates, in their entirety, each

and every paragraph contained in this Complaint and by reference

makes said paragraphs a part hereof as if fully set forth herein.




772818.1
                                        11
   Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 12 of 33 PageID #:291



       41. The false statements made by Defendants Pritchard and

Ruiz about Plaintiff placed Plaintiff in a false light before the

public, including Chicago Public Schools, as an individual engaged

in inappropriate conduct with children.

                                   COUNT III

             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                 AGAINST DEFENDANTS PRITCHARD AND RUIZ

       42. Plaintiff hereby incorporates, in their entirety, each

and every paragraph contained in this Complaint and by reference

makes said paragraphs a part hereof as if fully set forth herein.

       43.   The conduct of Defendants Pritchard and Ruiz was extreme

and outrageous.

       44.   Defendants    Pritchard     and   Ruiz   intended    to   cause       or

recklessly or consciously disregarded the probability of causing

emotional distress to Plaintiff.

       45.   Plaintiff suffered severe or extreme emotional distress.

       46.   The conduct of Defendants Pritchard and Ruiz actually

and proximately caused Plaintiff’s emotional distress.

                                    COUNT IV

              NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                 AGAINST DEFENDANTS PRITCHARD AND RUIZ

       47. Plaintiff hereby incorporates, in their entirety, each

and every paragraph contained in this Complaint and by reference

makes said paragraphs a part hereof as if fully set forth herein.




772818.1
                                        12
     Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 13 of 33 PageID #:292



        48.   Defendants Pritchard and Ruiz owed Plaintiff a duty of

care not to provide false information to the Morton Grove Police

Department that had the likelihood of causing harm to Plaintiff;

the harm caused to Plaintiff was virtual banishment from Austin

Park and the loss of his livelihood as a Chicago Public Schools

vender; the burden of guarding against providing false information

against Plaintiff to the Morton Grove Police Department.

        49.   Defendants Pritchard and Ruiz breached the duty of care

by providing false information about Plaintiff to the Morton Grove

Police Department.

        50.   By providing information to the Morton Grove Police

Department about Plaintiff with reckless disregard to the truth of

the information provided, and that the information contributed to

Plaintiff’s virtual banishment from Austin Park and the loss of

his livelihood as a Chicago Public Schools vender, the negligence

of     defendants     Pritchard     and   Ruiz    was     a    proximate       cause   of

Plaintiff’s emotional distress.

        51.   Plaintiff suffered an immediate or instinctive emotional

response which was severe or extreme and a long lasting traumatic

neurosis      which    was   severe    and     extreme,       to   wit.,   a    fear   of

interacting with members of the law enforcement community, a fear

of being out in public, a fear of interacting with children, etc.

	




772818.1
                                          13
     Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 14 of 33 PageID #:293



                                       COUNT V

                 FEDERAL CONSTITUTIONAL VIOLATIONS AGAINST
                       DEFENDANTS PRITCHARD AND RUIZ

        52. Plaintiff hereby incorporates, in their entirety, each

and every paragraph contained in this Complaint and by reference

makes said paragraphs a part hereof as if fully set forth herein.

        53. Defendants committed the above described actions and/or

omissions and substantially deprived Plaintiff of his clearly

established rights, privileges and immunities guaranteed to him as

a citizen of the United States in violation of 42 U.S.C. § 1983,

and deprived plaintiff of the rights guaranteed to him under the

First, Fourth, Eighth, and Fourteenth Amendments to the United

States Constitution, including but not limited to:

        a.    freedom from unlawful arrest and seizure of his/her

person;

        b.    freedom from abuse of process;

        c.    freedom from deprivation of liberty and property without

due process of law;

        d.    freedom from retaliation for Plaintiff’s exercise of his

rights to free speech and assembly;

        54. As a direct and proximate result of the acts and omissions

of     Defendants     Pritchard    and    Ruiz,   Plaintiff’s     constitutional

rights were violated and Plaintiff was injured and sustained

substantial injuries.


772818.1
                                          14
    Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 15 of 33 PageID #:294



        55. The actions and/or omissions of Defendants Pritchard and

Ruiz,      complained    herein    were    unlawful,     conscience     shocking,

unconstitutional,         and     performed       maliciously,        recklessly,

fraudulently, intentionally, willfully, wantonly in bad faith, and

in such a manner to entitle Plaintiff to a substantial award of

punitive damages against Defendants Pritchard and Ruiz.

                                     COUNT VI

               RESPONDEAT SUPERIOR LIABILITY OF DEFENDANT
                   MAINE-NILES FOR STATE LAW VIOLATIONS

        56. Plaintiff hereby incorporates, in their entirety, each

and every paragraph contained in this Complaint and by reference

makes said paragraphs a part hereof as if fully set forth herein.

        57. The conduct of the individual defendants alleged herein,

occurred during the course and scope of their duties and functions,

and/or while they were acting as agents and employees of the

Defendant Maine-Niles, and, as a result, the Defendant Maine-Niles

is liable to Plaintiff pursuant to the common law doctrine of

respondeat superior.

        58. As a result of the foregoing, Plaintiff was deprived of

his liberty and property, experienced injury, pain and suffering,

emotional injury, costs and expenses, and was otherwise damaged

and injured.

	




772818.1
                                          15
   Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 16 of 33 PageID #:295



                                    COUNT VII

                PENDENT CLAIM OF NEGLIGENT HIRING, TRAINING,
               AND SUPERVISION AGAINST DEFENDANT MAINE-NILES

       59. Plaintiff hereby incorporates, in their entirety, each

and every paragraph contained in this Complaint and by reference

makes said paragraphs a part hereof as if fully set forth herein.

       60. At all times herein, Defendant Maine-Niles has been

grossly       negligent   and    negligent   in    the   hiring    supervision,

training, and monitoring of its representatives.

       61. At all times relevant herein, Defendant Maine-Niles has

been       grossly   negligent   and   negligent   in    hiring,   supervision,

training, and monitoring of Defendants Pritchard and Ruiz.

       62. As a direct and proximate result of the Defendant Maine-

Nile’s wrongful acts, policies, practices, customs and/or usages

complained of herein, Plaintiff suffered injuries and damages

including, but not limited to, emotional pain and suffering,

anxiety, and embarrassment.

                                   COUNT VIII

                      STATE LAW TORTS AGAINST DEFENDANTS
                              PRITCHARD AND RUIZ

       63. Plaintiff hereby incorporates, in their entirety, each

and every paragraph contained in this Complaint and by reference

makes said paragraphs a part hereof as if fully set forth herein.

       64. The acts, omissions, and conduct of Defendants Pritchard

and Ruiz constitute defamation, false light, false arrest, false

772818.1
                                        16
   Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 17 of 33 PageID #:296



imprisonment, malicious prosecution, abuse of process, intentional

infliction of emotional distress, and negligence infliction of

emotional distress.

       58. As a direct and proximate result of the aforementioned

acts and omissions of Defendants Ruiz and Pritchard, Plaintiff has

been injured and damaged.

                                     DAMAGES

       66. Plaintiff hereby incorporates, in their entirety, each

and every paragraph contained in this Complaint and by reference

makes said paragraphs a part hereof as if fully set forth herein.

       67. As a direct and proximate result of the aforementioned

actions and omissions of the defendants, the Plaintiff was injured

and damaged. The damages for which the Plaintiff seeks compensation

from the defendants, both jointly and severally, include, but are

not limited to, the following:

            a.     compensatory damages;

            b.     punitive damages;

            c.     The convening and empaneling of a jury to consider

the merits of the claims herein;

            d.     Costs and interest and attorney’s fees;

            e.     declaratory judgment and injunctive relief holding

that the policies, practices or customs of Defendant Maine-Niles

and Defendants Pritchard and Ruiz complained of herein are illegal

and unconstitutional;

772818.1
                                        17
   Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 18 of 33 PageID #:297



            f.     all such relief, both general and specific, to

which Plaintiff may be entitled to under the premises.

                              PRAYERS FOR RELIEF

       68. Plaintiff hereby incorporates, in its entirety, each and

every paragraph contained in this Complaint and by reference makes

said paragraphs a part hereof as if fully set forth herein.

       69. WHEREFORE, Plaintiff sues the defendants both jointly and

severally, for his personal injuries and prays for a judgment

against the defendants for compensatory damages solely in an amount

to be determined by a jury as reasonable and for all such further

relief, both general and specific, to which he may be entitled

under the premises.

       WHEREFORE, Plaintiff sues Defendants Pritchard, Ruiz, and

Maine-Niles      for   punitive   damages     in   an   amount   solely    to      be

determined by a jury as reasonable and for all such further relief,

both general and specific, to which he may be entitled under the

premises.

                          DEMAND FOR TRIAL BY JURY

       Plaintiffs demand a trial by jury of all issues so triable.

Dated: February 20, 2019 By:          /s/ Steven S. Glickman
                                      Steven S. Glickman, Esq.
                                      (admitted Pro Hac Vice)
                                      LITE DEPALMA GREENBERG, LLC
                                      570 Broad Street, Suite 1201
                                      Newark, NJ 07102
                                      Tel: (973) 877-3823
                                      sglickman@litedepalma.com
                                      Attorneys for Plaintiff  

772818.1
                                        18
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 19 of 33 PageID #:298
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 20 of 33 PageID #:299
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 21 of 33 PageID #:300
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 22 of 33 PageID #:301
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 23 of 33 PageID #:302
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 24 of 33 PageID #:303
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 25 of 33 PageID #:304
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 26 of 33 PageID #:305
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 27 of 33 PageID #:306
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 28 of 33 PageID #:307
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 29 of 33 PageID #:308
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 30 of 33 PageID #:309
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 31 of 33 PageID #:310
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 32 of 33 PageID #:311
Case: 1:18-cv-04907 Document #: 38 Filed: 02/20/19 Page 33 of 33 PageID #:312
